Case 1:17-cv-04780-MKB-RLM Document 75 Filed 05/21/19 Page 1 of 2 PagelD #: 1031

 

 

 

 

ROANNE L. MANN pate: May 2h 2.0/9
UNITED STATES MAGISTRATE JUDGE . START: 4: 35 pw
END: — @. 35) a

vocxer no: 1/7 (VY 47¢0
cas: Magen v. deembey Liguidatoy

 

[] INITIAL CONFERENCE [1] OTHER/ORDER TO SHOW CAUSE.
[] DISCOVERY CONFERENCE [1] ¥FINAL/PRETRIAL CONFERENCE
C] SETTLEMENT CONFERENCE Li’ TELEPHONE CONFERENCE

a MOTION HEARING ’ [C] INFANT COMPROMISE HEARING

PLAINTIFF se '_ ATTORNEY

 

 

 

DEFENDANT ATTORNEY

 

 

 

 

 

 

OL DISCOVERY TO BE COMPLETED BY
CO NEXT CONFERENCE SCHEDULED FOR
[ JOINT PRE-TRIAL ORDER TO BE FILED VIA ECF BY
[ PL. TO SERVE DEF. BY: DEF, TO SERVE PL. BY:

 

RULINGS: PLEASE TYPE THE FOLLOWING ON DOCKET SHEET

 

  

a - she : er pall 1 LON PBAAMAOAY ws TAL

orc
fre fas

yl PrArr>P Afrrre oO
fer Bust Cov ar brerek ) A« a?

pepayo7r-2h

 

 

 
Case 1:17-cyz04780-MKB-RLM Dogument 75 Filed,05/21/19 Page 2 of 2 PagelD #: 103
Wot Ar€dy the yotdawy ef rhe Arles rrotun

  

 
   
  
 

  

4 PAO Purr COA Chav yA

 

 

 
